Citation Nr: 1827620	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-32 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to January 1964 and from November 1980 to June 1991 with additional periods of inactive service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in November 2012 and August 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the November 2012 rating code sheet and simplified notification letter (SNL), the RO denied service connection for degenerative changes in the left knee.  In the August 2014 rating decision, the RO denied service connection for diabetes mellitus. 

In October 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2017, the Board denied an initial rating in excess of 30 percent for service-connected asthma.  Additionally, the Board remanded the claims for service connection for a left knee disorder and type II diabetes mellitus.  In October 2017, the Veteran appealed the February 2017 denial of the claim for an initial rating in excess of 30 percent for asthma to the United States Court of Appeals for Veterans Claims (Court).  In a March 2018 Memorandum Decision, the Court affirmed the Board's decision as to that matter. 

The Board remanded the appeal in January 2018.  It is now returned to the Board for further appellate review. 

During the pendency of the claim, in a February 2018 rating decision, the RO granted service connection for degenerative arthritis of the left knee.  As this represents a full grant of the benefits sought on appeal, this issue is no longer before the Board.  

The Veteran filed a notice of disagreement (NOD) in April 2018 with the initial evaluation assigned for the left knee disability in the February 2018 rating decision (notification letter sent in March 2018).  Although issuance of a statement of the case is required in response to a NOD, here, given that the Veteran recently filed his NOD, additional time for the RO to process and develop the claim should be given, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that the claims for entitlement to service connection for prostate cancer was denied in a May 2016 rating decision and bilateral shoulder pain and skin cancer was denied in a December 2016 rating decision.  The Veteran filed timely notice of disagreements to the decision denials.  A statement of the case (SOC) was issued in September 2017 as to the claim for service connection for right shoulder pain, and a separate SOC for left shoulder pain and skin cancer was also issued that same month.  A SOC as to the issue of service connection for prostate cancer was issued in November 2017.  However, the Veteran did not file substantive appeals as to these matters.  Thus, these issues are not before the Board.  See 38 C.F.R. § 20.200 (2017) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his type II diabetes mellitus was caused by his service, to include his service in the Gulf War, as a result of exposure to various chemicals and fumes, including burn pits and exposure to radioactive materials.  He asserts that he experienced excessive sweating and trouble breathing during service, and that such symptoms were early manifestation of his type II diabetes mellitus.  The Veteran has also submitted various articles discussing the harmful effects from exposure to toxic fumes during the Gulf War.  The Veteran served in Southwest Asia from January 1991 to May 1991. 

Pursuant to the January 2018 Board remand, a VA opinion was obtained in February 2018.  The physician opined it is less likely as not (less than 50 percent probability) that the excessive sweating experienced during service was an early manifestation of the Veteran's type II diabetes mellitus, or that his diabetes is otherwise related to service.  There is no medical evidence that any excessive sweating was due to or the onset of his diabetes.  The presence of excessive sweating by itself would not be diagnostic of diabetes.  It would appear that he was not diagnosed with or treated for diabetes until 2012, many years after leaving service.  He was noted to have diabetes mellitus in a medical note dated in May 2012, but this was not noted in medical notes in January 2012 or September 2011.  The physician concluded it would be mere speculation to state the exact etiology of the Veteran's diabetes mellitus.  The physician then generally listed the risk factors for the development of diabetes.  

In an April 2018 informal hearing presentation, the Veteran's representative contends that the opinion is inadequate because the examiner's specialty, experience, training, etc., is not in endocrine disorders, but rather in occupational medicine.  The Board also notes that the examiner relied heavily on the absence of contemporaneous medical evidence of a diagnosis of diabetes mellitus and failed to address the Veteran's contentions, as noted above. 

In light of the above, the Board finds that a remand to obtain an opinion from an appropriate specialist physician addressing all of the Veteran's contentions is necessary.  

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Request an opinion from an appropriate specialist VA physician as to the etiology of the Veteran's diabetes mellitus, type II.  The claims file must be sent to the physician for review.

The physician should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that the excessive sweating and trouble breathing experienced during service was an early manifestation of the Veteran's type II diabetes mellitus, or whether his diabetes is otherwise related to service, to specifically include his service in the Gulf War and exposure to various chemicals, including burn pits, radioactive materials, depleted uranium, pesticides, dust, sand, and other agents.  See September 2014 statement in support of claim. 

The physician should consider the articles submitted by the Veteran in July 2014, titled "Update for Gulf War Veterans: 2014" and "VA releases draft report on Gulf War care." 

The physician must provide an explanation in support of all opinions expressed.

In answering all of the questions, the examiner may not rely solely on the absence of medical records as a basis for the opinion and should consider the Veteran's statements, particularly his reports of continuity of symptoms.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that these reports must be taken into account in formulating the requested opinion.
 
2.  After the above development has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the appellant and her representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



